Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2008                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  134437 (61)                                                                                          Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  KENT A. MCNEIL, FRANKLIN E. FISHER,                                                                  Robert P. Young, Jr.
  ROGER GRIFFIN, SCOTT WAY, and JEFF                                                                   Stephen J. Markman,
                                                                                                                      Justices
  LEGATO, 

            Plaintiffs-Appellants, 

  v       	                                                         SC: 134437
                                                                    COA: 272410
                                                                    Charlevoix CC: 05-088120-CZ
  CHARLEVOIX COUNTY and NORTHWEST

  MICHIGAN COMMUNITY HEALTH 

  AGENCY,

           Defendants-Appellees.

  _________________________________________/

         By order of May 2, 2008, the Court directed the parties to file supplemental briefs
  no later than 28 days after the date of its order. On order of the Court, the defendant
  Northwest Michigan Community Health Agency’s motion to extend time to file
  supplemental brief by 28 days is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 23, 2008                       _________________________________________
         s0616                                                                 Clerk